In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-15-00043-CR



                                RICHARD DARBY, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee



                            On Appeal from the 102nd District Court
                                     Bowie County, Texas
                                Trial Court No. 14-F-0133-102




                        Before Morriss, C.J., Moseley and Carter*, JJ.
                        Memorandum Opinion by Chief Justice Morriss



________________________

*Jack Carter, Justice, Retired, Sitting by Assignment
                                     MEMORANDUM OPINION
        Richard Darby pled guilty to and was convicted of aggravated robbery. Following a jury

trial on the issue of punishment, Darby was sentenced to forty-five years’ imprisonment and was

ordered to pay a $10,000.00 fine. On appeal,1 Darby argues (1) that the State failed to prove the

commission of two unadjudicated sexual assault offenses beyond a reasonable doubt, (2) that the

trial court erred in admitting these unadjudicated offenses during punishment over his Rule 403

objection, (3) that the trial court erred in admitting jailhouse recordings of a conversation between

Darby and his father discussing escape, and (4) that the trial court’s judgment must be modified to

reflect his plea of guilty.

        Darby’s first three points of error are common to all of his appeals and were raised in a

single brief. We addressed Darby’s first three points of error in detail in our opinion of this date

in cause number 06-15-00042-CR. For the reasons stated therein, we likewise conclude that error

on these points has not been shown in this case.

        With respect to Darby’s fourth point of error, we agree the trial court’s judgment requires

modification. We have the “authority to reform a judgment . . . to make the record speak the truth

when the matter has been called to [our] attention by any source.” French v. State, 830 S.W.2d
607, 609 (Tex. Crim. App. 1992); see TEX. R. APP. P. 43.2; Rhoten v. State, 299 S.W.3d 349, 356

(Tex. App.—Texarkana 2009, no pet.). Although Darby pled guilty to the aggravated robbery, the


1
 Darby also appeals from the following convictions entered on the same date: evading arrest with a motor vehicle
(cause number 06-15-00042-CR); aggravated robbery (cause number 06-15-00044-CR); theft in an amount valued at
$1,500.00 or more but less than $20,000.00 (cause number 06-15-00045-CR); and aggravated robbery (cause number
06-15-00046-CR). Darby pled guilty to all of the charges against him, and his cases were consolidated for trial on
punishment. The factual background giving rise to all of Darby’s convictions is set forth in our opinion of this date
in cause number 06-15-00042-CR.

                                                         2
trial court’s judgment reflects a plea of not guilty. The State concedes the error. Accordingly, we

modify the judgment to reflect Darby’s plea of guilt.

       We also note that the style of the trial court’s case and the State’s indictment identify the

defendant as “Richard Taylor Darby,” but that the judgment identifies “Richard Darby” as the

defendant. The evidence in this case established that the defendant’s name is Richard Taylor

Darby, III, and that his father is Richard Taylor Darby, Jr. “Our authority to reform incorrect

judgments is not dependent on the request of any party, nor does it turn on a question of whether

a party has or has not objected in trial court; we may act sua sponte and may have a duty to do so.”

Rhoten, 299 S.W.3d at 356 (citing Asberry v. State, 813 S.W.2d 526, 531 (Tex. App.—Dallas

1991, writ ref’d); see French, 830 S.W.2d at 609. To avoid confusion in the future, we further

modify the trial court’s judgment to reflect a conviction against Richard Taylor Darby, III.

       We affirm the trial court’s judgment, as modified.




                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        September 29, 2015
Date Decided:          October 30, 2015

Do Not Publish




                                                 3